DETAILED ACTION

‘Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 3, 6, 9-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (Ho) (US Patent No. 7,079,016 B2) in view of Browne et al. (Browne) (US Pub. No. 2009/000596 A1) and Deline et al. (US Patent No. 6,420,975 B1).
Regarding claim 1, Cole discloses a vehicle cabin hazard detection and management system for a vehicle having an ignition switch, at least one passenger door, power door locks, power windows, and an HVAC system, comprising:
an engine state sensor 110 (Fig. 3);
a driver presence sensor 104 (col. 3 second paragraph);
a cabin passenger sensor 104 (col. 3, second paragraph);
a door latch sensor 108 (col. 3, second paragraph) associated with each passenger door to detect when the associated door is open; 


an alarm signaling device (col. 5, second paragraph);

a controller ECM 106 for receiving signal inputs from the sensors, analyzing the inputs to evaluate whether a hazardous condition exists or is imminent for a cabin occupant, and  the alarm signaling device, the wireless messaging system, power door locks, power windows, vehicle ignition switch and HVAC system when a hazardous condition exists or is imminent for a cabin occupant,
wherein the controller 106 is configured to activate the alarm device within a first predetermined time after the driver has turned off the ignition switch and exited the vehicle cabin, and at least one occupant has been detected, regardless of the temperature readings from the temperature sensor (Fig. 3 shows that warning is ON when the door open then shut and all locked but the seat sensor indicates the weight is larger than a threshold, meaning a person is sitting on the seat regardless of the temperature readings of the sensor).
Ho fails to disclose a cabin temperature sensor but discusses about the danger of the presence of heat in an automobile (col. 1 lines 14-22).  In the same field of endeavor, Browne teaches the use of temperature sensor in a vehicle occupant reminder.  In light of this teaching it would have been obvious to one of ordinary skill in the art to use a temperature sensor in the Ho system to additionally provide more useful information such as the level of temperature inside the vehicle.
As for the claimed wireless messaging system for communicating an imminent hazardous condition for a cabin occupant, Browne teach this feature (paras. [0040], [0041]).  In light of this teaching, it would have been obvious to one of ordinary skill in the art to incorporate this teaching in the Ho vehicle system because it provides the advantage of enhancing the hazard detection and warning in the Ho vehicle system. 
Regarding the claimed vehicle movement sensing, it is conventional in the art that a vehicle system has some type of movement sensor, e.g. GPS or compass sensor (see Deline (col. 17, first paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to 
Regarding claim 3, though Ho fails to disclose that the system is configured to notify a remote user of intruder entry of the vehicle cabin, the use of intrusion detection system is conventional in the art as taught in Deline (col. 22, second paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to add incorporate an intruder detection system in the Ho vehicle system to protect the vehicle from unauthorized intrusion. 
Regarding claim 6, in Ho, the driver presence sensor is a motion detector, infrared sensor, seat cushion or seat back mass or pressure sensor, floor mass or pressure sensor or camera.
Regarding claims 9 and 10, in Ho, the audible alarm is a horn or siren. Col. 5, second paragraph.
Regarding claims 11 and 12, the alarm signaling device in Ho is a visual alarm, wherein the visual alarm is flashing headlights and/or tail lights.  Col. 5, second paragraph.
Regarding claim 13, though Ho fails to disclose that the visual alarm is a dash warning light, the examiner takes official notice that visual alarm in a dash warning light to warn of a pending hazard is conventional in the art.  One of ordinary skill in the art would have readily recognized adding a dash warning light in the Ho vehicle to prevent a potential hazard situation in early stages which is highly desirable.
Regarding claim 14, the cabin occupant sensor in Ho, is at least one of a camera, a microphone, an infrared sensor, an oxygen sensor, a carbon dioxide sensor, a motion detector, a seat cushion or seat back mass or pressure sensor, or a floor mass or pressure sensor.  Col. 3 lines 47-58.
Regarding claim 18, the Ho system is configured to cheek for the presence of a cabin occupant when the ignition switch is off (Fig. 3, 204) and a door latch sensor detects an open door (206).  Ho also discloses determining an imminent hazard to the occupant when the door latch sensor detects that the opened door has been closed (206, 210), activate an alarm signaling device when an occupant is detected in a closed cabin.  
As discussed in the rejection of claim 1 above, in the modified Ho system, the device communicating via the wireless messaging system an imminent hazardous condition for the occupant when the occupant remain present in the closed vehicle cabin having a hazardous interior temperature after a third predetermined time period T2 (see Fig. 3).  

Allowable Subject Matter

Claims 19 and 20 are allowed.

Claims 2, 4, 5, 7, 8, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        
15 Jan 22